Citation Nr: 1634713	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for blindness in either eye, to include as due to diabetes mellitus, type II.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and October 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A Board videoconference hearing was held in December 2014 before the undersigned.  The hearing transcript is of record.  

The Board remanded the service connection claim for additional evidentiary development in February 2015 and September 2015.  The requested examinations were provided in May 2015 and January 2016, but the Board finds that the accompanying opinions are inadequate.  

As originally developed, the Veteran's appeal included the additional issues of entitlement to service connection for peripheral neuropathy of both upper extremities and entitlement to service connection for peripheral neuropathy of both lower extremities.  In a subsequent May 2016 rating decision the RO granted service connection for these claims.  The Veteran has not initiated an appeal with respect to the initial ratings or effective dates assigned for these now service-connected disabilities and has provided no additional argument on these issues.  Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Virtual VA file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's previous remands has not been completely performed. 

Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding the relationship, if any, between the Veteran's service-connected diabetes mellitus and his vision loss.  The examiner was to review the entire claims file and specifically address a February 2011 private medical opinion indicating that the Veteran's diabetes mellitus had an adverse effect on the healing process following glaucoma surgery.  The examiner was to also consider the Veteran's hearing testimony that a delay in healing due to diabetes mellitus caused extreme and prolonged eye pressure, which damaged his optic nerve.  The examiner was also to provide a complete rationale for any opinion provided.  

In January 2016, a VA examiner reiterated the previous opinion that the Veteran's vision loss due to open angle glaucoma and that diabetes was not known to cause or aggravate the condition.  He explained that failure of glaucoma valves is in no way related to diabetes.  These [valves] fail because of excessive scar tissue formation, which is, in turn, unrelated to diabetes.  Although the VA examiner provided an opinion, he did not address the February 2011 private medical opinion or the Veteran's hearing testimony.  Unfortunately, the examiner also did not explain the basis for his opinion, particularly in the face of medical opinion regarding the effect of the Veteran's diabetes on his ability to heal from eye surgery.  In other words, the Board finds that the VA medical opinion is inadequate in that it yields only conclusions and does not sufficiently explain the rationale behind the conclusions.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. Nicholson, 21 Vet. App. 120 124 (2007)).  The Board finds that some explanation of the examiner's rationale is required permit a weighing of the evidence.  

In this case, there has not been even the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the claims folder should be returned to the VA examiner who conducted the January 2016 VA examination for an addendum.

Since the Veteran's disability picture is unresolved, the claim for SMC based on aid and attendance/housebound status remains inextricably intertwined with the service connection claim for vision loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, adjudication of SMC must be deferred until after completion of the actions requested below.

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim has already been remanded twice before.  Therefore, the Board wishes to assure the Veteran that it would not be remanding it again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate VA medical facility identified by the Veteran or his representative and obtain and associate with the electronic claims file all outstanding records of treatment since May 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran, through his representative, and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, return the claims file to the VA physician who examined the Veteran in January 2016.  If that examiner is not available, the file should be made available to another VA medical professional or physician who will have an opportunity to review it in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the onset and most likely source of the Veteran's current vision loss.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should then offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current loss of vision is the result of a delay in healing or other complication of surgery which was in any way affected by the Veteran's diabetes mellitus. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  He/She must discuss specifically the February 2011 medical opinion from Dr. Graff (expressing agreement or disagreement with this opinion, and explain in full the rationale for such agreement/disagreement).  The examiner is also asked to carefully consider the Veteran's December 2014 hearing testimony indicating that he was told that damage to his optic nerve(s) was caused in part by the failure to heal promptly.  

Should the examiner be unable to render an opinion as to the effect of the Veteran's diabetes mellitus on his ability to heal from the surgery, the matter should be referred to a specialist in the treatment of diabetes for an opinion.


4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


